Citation Nr: 1109732	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO. 10-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the Veteran's disability rating for service-connected bilateral hearing loss from 20 percent to 10 percent, effective December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a September 2009 rating decision, the RO reduced the disability evaluation for the Veteran's service-connected bilateral hearing loss from a 20 percent evaluation to a 10 percent evaluation, effective December 1, 2009.

2. The RO's decision to reduce the evaluation for the Veteran's service-connected bilateral hearing loss from a 20 percent evaluation to a 10 percent evaluation was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The requirements were met for reduction of the Veteran's disability rating for service-connected bilateral hearing loss, from 20 percent to 10 percent disabling, effective December 1, 2000. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability, notice of the evidence required to substantiate a claim for service connection must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the VCAA duty to notify was satisfied prior to the initial AOJ decision by a letter issued to the Veteran in December 2008. The letter advised the Veteran of the criteria for service connection and what evidence VA would attempt to obtain. The Veteran was also notified of the types of evidence that might be relevant to support the claims. The duty to notify as to the claim for service connection is met. The Veteran was also advised as to disability evaluations and effective dates. He was properly advised of the proposed rating reduction in a June 2009 rating decision, mailed to him in July 2009.

2. Assist

In addition, the duty to assist the Veteran to develop the claim is fulfilled. VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained and the Veteran has submitted VA and private treatment records. The RO attempted to obtain Social Security Administration records, but was advised that they had been destroyed. The Veteran was told that these records were unavailable. The Veteran was afforded a recent VA medical examination in June 2009 and has submitted records from a VA audiological examination in June 2010.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All requirements of the duty to notify the Veteran and the duty to assist the Veteran are met.


Reduction

In a February 2008 rating decision, service connection was granted for bilateral hearing loss with an effective date of June 14, 2007, and a disability rating of 20 percent. The Veteran disagreed with that rating in December 2008.

Pursuant to this disagreement, the Veteran was scheduled for and underwent a VA audiological examination in June 2009. By a June 2009 rating decision, mailed in July 2009, the RO proposed to reduce the evaluation of the Veteran's bilateral hearing loss from a 20 percent rating to a 10 percent rating. Specifically, the RO found that results of the June 2009 VA audiological examination did not support a 20 percent evaluation. The RO informed the Veteran that by reducing the rating assigned to his bilateral hearing loss as proposed, his overall rating would be reduced from 20 to 10 percent (the Veteran is only service-connected for bilateral hearing loss). In a September 2009 rating decision, the RO reduced the evaluation from 20 percent to 10 percent, effective December 1, 2009.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e). By the June 2009 rating decision, mailed to the Veteran on July 2, 2009, the RO satisfied these procedural requirements.

After completing the predetermination procedures, the RO must send the Veteran written notice of the final action. 38 C.F.R. § 3.105(e). This notice must set forth the reasons for the action and the evidence upon which the action is based. Id. Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. 38 C.F.R. § 3.105(e). Here, notice was sent in a September 2009 rating decision, and the effective date of the reduction was December 1, 2009. The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The question is, thus, whether the reduction was proper based on the evidence of record. Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c). Here, the Veteran's 20 percent disability evaluation was awarded effective June 14, 2007, and was reduced effective December 1, 2009, less than 5 years later. Accordingly, 38 C.F.R. § 3.344(c) applies.

Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation. However, VA rating reductions must be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). The analysis in this case will focus on whether a 20 percent evaluation was warranted at the time of the proposed rating decision in June 2009, and at the time of the effectuating rating decision in September 2009.

The basis for the 10 percent disability rating assigned to the Veteran's service-connected bilateral hearing loss was a June 2009 VA audiological examination. The June 2009 VA examination included audiological testing that revealed puretone thresholds, in decibels, as follows:

Frequency:
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left:
20 dB
45 dB
65 dB
65 dB
Right:
25 dB
50 dB
75 dB
90 dB

The examiner stated that the average puretone threshold was 60 decibels for the Veteran's right ear and 48.75 decibels for his left ear. Speech recognition testing, using the Maryland CNC word list, resulted in a score of 70 percent for the Veteran's right ear, and 82 percent for his left ear. The diagnosis was normal to profound sensorineural hearing loss, bilaterally.

Applying the June 2009 results to the Rating Schedule revealed a numeric designation of Level VI for the Veteran's right ear, and Level III for his left ear. See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100. Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule resulted in a 10 evaluation for bilateral hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2010). The Veteran's test results do not demonstrate a pure tone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear. However, the Veteran has shown a puretone threshold of less than 30 decibels at 1000 Hertz in the right ear and a puretone threshold of more than 70 decibels at 2000 Hertz in the right ear. Thus, the Veteran is entitled to consideration under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss. This would result in a Level IV for the right ear under Table VIA. Even increased one level to a Level V, this is lower than the Level VI assigned under Table VI. As such, even when considering the rules for an exceptional pattern of hearing loss, a more favorable evaluation still cannot be assigned.

The Board notes that some private audiological examinations are associated with the claims file. However, the results do not comply with VA requirements for a hearing impairment examination under 38 C.F.R. § 4.85. The Veteran also had a VA audiological examination in June 2010 that was not associated with a VA examination, and the results of that examination also do not comply with VA requirements for a hearing impairment examination under 38 C.F.R. § 4.85.
As such, these results are not applicable to the tables under 38 C.F.R. § 4.85 and 4.86. However, the results of the June 2010 examination are relevant in that they show that the Veteran's hearing loss has been consistent with the June 2009 VA examination and reflect an improvement in the Veteran's ability to function under the ordinary conditions of daily life. At the June 2010 examination, the examiner stated that there was a decrease in the Veteran's speech recognition ability, but the numbers provided were in compliance with VA requirements and so cannot be compared to prior results. However, the examiner did note that the Veteran's puretone thresholds had stayed the same.

As such, at the time of the July 2009 rating decision, wherein the reduction was proposed, the evidence of record did not demonstrate that the Veteran's service-connected bilateral hearing loss warranted a 20 percent evaluation. Further, the evidence of record did not reflect that the Veteran's bilateral hearing loss warranted a 20 percent evaluation at the time of the September 2009 rating decision that effectuated the reduction. 

Disability ratings for hearing impairment are derived by the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2010). The Rating Schedule requires a mechanical application of the test results to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Accordingly, based on a longitudinal review of the evidence of record, the Board finds that there was demonstrated improvement of the Veteran's hearing, bilaterally, and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust, supra. Therefore, the rating reduction of the Veteran's service-connected bilateral hearing loss to a 10 percent evaluation was proper. As such, the preponderance of the evidence is against the Veteran's claim for restoration of the 20 percent evaluation for bilateral hearing loss, and, thus, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The rating reduction for bilateral hearing loss from a 20 percent evaluation to a 10 percent evaluation was proper, and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


